Citation Nr: 0701547	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of nose 
fracture.

2.  Entitlement to a compensable rating for duodenal ulcer.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to October 1957 and from February 1960 to 
February 1963.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that denied increased (compensable) 
ratings for residuals of fractured nose and for duodenal 
ulcer, and declined to reopen a service connection claim for 
residuals of left knee injury.


FINDINGS OF FACT

1.  The veteran's deviated septum, status post fractured 
nose, is not shown to be manifested by 50 percent (or more) 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

2.  The veteran's service connected duodenal ulcer is 
asymptomatic; symptoms of chronic dyspepsia and periodic 
abdominal pains have been medically attributed to non-service 
connected residuals of abdominal aortic aneurysm repair.

3.  An unappealed rating decision in August 2000 declined to 
reopen a claim for service connection for residuals of left 
knee injury which had previously been denied on the basis 
that there was no competent evidence of a current left knee 
disability resulting from injury in service.

4.  Evidence received since the August 2000 rating decision, 
to the extent it is new, does not tend to show that the 
veteran has a current left knee disability related to 
event(s) in service, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A compensable rating for residuals of fractured nose is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code (Code) 6502 
(2006).

2.  A compensable rating for duodenal ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.31, 4.114, Code 7305 (2006).

3.  Evidence received since the August 2000 rating decision 
declining to reopen a claim of service connection for 
residuals of left knee injury is not new and material, and 
the claim of service connection for residuals of left knee 
injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Letters in September and October 2003 that preceded the 
initial adjudication notified the veteran of the types of 
evidence and/or information necessary to substantiate his 
claims, and the duties of his and VA's in developing his 
claims, to include that it was his duty to ensure that any 
evidence that was not in possession of the federal government 
was received.  The letter also instructed him that since his 
claim for residuals of left knee injury had been subject to a 
previous final denial, in order for him to reopen his claim, 
he needed to submit new and material evidence and it 
explained what kind of evidence would be new and material.  
Specifically, he was advised of need for recent medical 
reports showing findings, diagnosis and treatment for left 
knee disability.  See Kent v Nicholson, 20 Vet. App. 1 
(2006).  An April 2004 Statement of the Case (SOC) cited in 
full the provisions of 38 C.F.R. § 3.159.  As the service 
connection claim for residuals of left knee injury is not 
reopened, there is no prejudice to the veteran in the failure 
to notify him of the evidence and/or information necessary to 
establish a disability rating and effective date of award.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and post-service private 
and VA treatment records.  Notably, the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) effective in 1995 following treatment for coronary 
artery disease, status post myocardial infarction and 
angioplasty.  There is no indication that obtaining any 
records directly from SSA would produce any relevant 
information pertaining to the claims on appeal.  VA 
examinations have been provided to determine the nature and 
severity of service connected residuals of fractured nose and 
for duodenal ulcer.  With regard to residuals of left knee 
injury, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  VA's duty to assist the veteran in the 
development of facts pertinent to these claims is met.

New and material evidence

An unappealed December 1963 rating decision denied service 
connection for residuals of left knee injury, essentially on 
the basis that residuals from an inservice left knee sprain 
were not shown.  [Notably, an April 1964 statement from the 
veteran's representative withdrew a March 1964 statement 
appealing the denial].

A September 1989 SOC, issued after a notice of disagreement 
was received from an October 1988 denial to reopen, appeared 
to address the claim on the merits denying service connection 
for left knee injury, essentially on the basis that there was 
no evidence of any relationship between current left knee 
symptoms and an in-service sprain.  The veteran submitted 
additional evidence and a Supplemental SOC (SSOC) was issued 
in November 1989.  He did not submit a substantive appeal 
after the SOC was issued, and the RO closed the case.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105.

The most recent prior denial of an attempt to reopen was in 
August 2000 wherein the RO declined to reopen a claim for 
service connection for residuals of left knee injury on the 
basis that there was no competent evidence of a current left 
knee disability resulting from injury in service.  The 
veteran did not appeal this decision, and it became final.  
38 U.S.C.A. § 7105.

The veteran filed his current claim to reopen in July 2003.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b).  However, a claim 
on which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in December 2001), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Evidence before the RO in August 2000 included service 
medical records showing the veteran's July 1961 treatment for 
left knee synovitis with an ace wrap, heat and light duty.  
Notably, he had performed parachute jumps.  In March 1962, he 
incurred a sprain to the medial collateral ligament (MCL) of 
the left knee after slipping on a waxy floor.  He was 
hospitalized on March 16, 1962, for evaluation of possible 
MCL tear.  Hospitalization findings included tenderness over 
the area of insertion of the MCL, slight swelling, pain on 
pressure over the medial aspect of the knee, and slight 
laxity on abduction.  Treatment included bedrest with Buck's 
traction, applied ice, and graduation of activities to 
physical therapy for manual resistance and exercises.  He was 
discharged on April 20, 1962, on crutches and given a 4-week 
temporary profile.  On his service separation examination in 
December 1962, he reported a history of "'TRICK OR LOCKED 
KNEE."  Examination showed pain on pressure over the medial 
aspect of the knee.

Postservice records included a September 1963 VA examination 
report wherein the veteran complained of left knee pain and 
swelling.  No significant clinical findings were recorded, 
and X-ray examination of the left knee was significant only 
for a spur on the tibial tubercle.  The examiner provided a 
diagnosis of "Injury left knee, history of contusion."

VA clinical records in April and May 1988 show treatment for 
probable gout.

VA examination in September 1988 included the veteran's 
report of an inability to bend his knees.  However, he was 
very vague in describing specific problems and had been 
advised his problems may be related to gout.  Examination 
found no residuals of left leg injury. 

The veteran's subsequent VA clinical records show visitations 
for left knee pain with report of locking, instability and 
swelling.  No specific diagnosis was offered other than an 
October 1988 impression of "believe this is gout."

VA examination in August 1993 included the veteran's report 
of left knee stiffness on physical exertion.  Examination of 
the knees showed range of motion from 0 to 130 degrees 
bilaterally with no abnormalities.  X-ray examination showed 
a normal left knee.  Diagnosis was of left knee sprain.

Evidence received since the RO's August 2000 rating decision 
includes VA clinical records; VA examination reports in March 
2002, September 2003 and May 2005; and hospitalization 
records from Brackenridge Hospital.  A July 2003 VA clinical 
record included an assessment of gout.  Otherwise, the newly 
submitted medical records do not reflect include any 
competent (medical) opinion relating a current disability of 
the left knee to event(s) in service, to include the left 
knee sprain treated in service.  This evidence, while new, is 
not material to the question at hand; whether the newly 
submitted evidence has a tendency to show that a current 
disability of the left knee is related to event(s) in 
service.

Additional evidence includes the veteran's October 2004 
testimony before the RO.  He has testified to a twisting 
injury to the knee in service with locking symptoms.  He had 
been hospitalized for over 30 days wherein his left knee was 
placed in Buck traction.  He was then placed on light duty 
until the time of his discharge.  He stated he was given a 
cursory examination upon discharge.  Post-service, his left 
knee remained symptomatic and caused him to miss some days at 
work.  He had performed 59 parachute jumps while in service.  
These statements, while providing some additional detail 
regarding his inservice injury, his duties in service and his 
symptoms inservice and thereafter, essentially reiterates 
statements previously considered by the RO.  None of the 
newly submitted details is material to the issue at hand as 
lay assertions of medical diagnosis and causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  This 
is so because the veteran, as a layperson, lacks the training 
and expertise to self-diagnose his symptoms and provide a 
nexus between those symptoms and an inservice injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, no new evidence received since the August 2000 
rating decision contains competent evidence that bears 
positively on the matter of a current disability related to 
events in service, which is a remaining unestablished fact 
necessary to substantiate the claim seeking service 
connection for residuals of left knee injury.  As a result, 
the new evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the additional 
evidence received since the August 2000 rating decision is 
not new and material and the appeal seeking to reopen a claim 
of service connection for residuals of left knee injury must 
be denied.

Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The statements of the veteran describing his symptoms and 
limitations are considered to be competent evidence.  
Espiritu, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence (as required by the rating criteria).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Residuals of fractured nose

Historically, the veteran incurred a severely comminuted 
fracture of the nasal bone in May 1961.  He complained of 
breathing difficulty through his nasal passages, but an Ear, 
Nose and Throat (ENT) consultation determined that his airway 
was adequate.  No specific treatment was recommended.  VA 
examination in September 1963 showed an old fracture of the 
nose with moderate deformity but "very good" function.  A 
rating decision in December 1963 granted service connection 
for fractured nose, healed with deformity, and assigned a 
noncompensable rating.

A VA clinical record in April 2003 showed treatment for 
sinusitis and rhinitis.  Examination noted a "x2" deviated 
septum.

The veteran filed his claim for an increased rating in July 
2003. 

On VA examination in September 2003, the veteran complained 
of persistent symptoms of pain in the upper bridge of the 
nose that hindered his ability to sleep.  He also had 
congestion of the nasal passages keeping him from breathing 
through the nose.  Examination showed a slight right septum 
deviation that bulged into the right nasal passage giving a 
50 percent visual occlusion.  Airflow was diminished by 20 
percent in the right nostril, and undiminished in the left 
nostril.  Dyspnea at rest or exertion was attributed to 
nonservice connected chronic obstructive pulmonary disease 
(COPD).  The examiner diagnosed residuals of nasal fracture 
with septal deviation.

During his October 2004 hearing before the RO, the veteran 
testified to breathing difficulties that interfered with his 
sleep.  He could breathe through his left nostril, but 
thought his right nostril was 35 percent blocked.  He 
attributed his symptoms of dizziness, fatigue and 
sluggishness to his breathing difficulties.  He had 
previously used a nasal spray.  He felt that his sinusitis, 
rhinitis, visual disturbance, tinnitus, panic attacks and 
headache symptoms were secondary to his service connected 
residuals of nasal fracture.

VA examination in November 2004 diagnosed old fracture of the 
nose with septal deviation.  Examination found nasal septum 
deviation to the right with a slight, non-tender bony 
prominence in the septum anteriorly.  There was no nasal 
obstruction.  He had stuffiness of the nose.  A May 2005 
addendum indicated that the claims file was reviewed.

The service connected disability entity under consideration 
is limited to deviated nasal septum.  The veteran has alleged 
secondary conditions of sinusitis, rhinitis, visual 
disturbance, tinnitus, panic attacks and headache symptoms.  
These are separate disability entities for which service 
connection was denied in an unappealed February 2005 rating 
decision.  They may not be considered in rating the service 
connected deviated nasal septum.  

Under Code 6502 (for deviated nasal septum), the nasal septum 
deviation warrants a 10 percent rating (the only rating under 
this code) when there is 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502.

The veteran's September 2003 VA examination showed that he 
had a 20 percent obstruction of his right nostril and no 
obstruction of his left nostril.  There is no medical record 
showing a 50 percent (or greater) obstruction of both 
nostrils or complete obstruction of one.  The veteran himself 
has described a 35 percent obstruction of his right nostril 
and no obstruction of his left nostril.  Accordingly, a 10 
percent rating is not warranted under Code 6502.  38 C.F.R. 
§ 4.31.

The preponderance of the evidence is against the claim, and 
it must be denied.

B.  Duodenal Ulcer

Historically, the veteran was treated for duodenal ulcer 
disease in service.  An upper gastrointestinal (GI) series X-
ray in May 1961 showed duodenal deformity of chronic ulcer.  
VA examination in September 1963, that included GI series X-
ray, found no evidence of gastrointestinal disease.  A rating 
decision in December 1963 granted service connection for 
duodenal ulcer and assigned a noncompensable rating.

Thereafter, the veteran received treatment for symptoms such 
as epigastric pain unrelieved by food and bleeding per 
rectum.  His diagnoses included internal hemorrhoids, 
external hemorrhoids and alcohol abuse with alcoholic 
gastritis.  Upper GI series X-ray examinations in May 1988, 
August 1991, May 1992, August 1993, and August 2000 were 
normal.  In November 2001, he presented to Brackenridge 
Hospital with complaint of lower abdominal pain and underwent 
surgical repair of abdominal aortic and iliac artery 
aneurysms.  A VA clinical record in July 2002 included his 
denial of abdominal pain with an assessment of stable peptic 
ulcer disease (PUD).  A May 2003 hospitalization report from 
Brackenridge Hospital, noting symptoms of pressured mid-
sternal chest pain (CP), neck pain and nausea, included 
diagnostic impressions of unstable angina, hypertension and 
congestive heart failure (CHF).  

The veteran filed his claim for an increased rating in July 
2003.  In July 2003, the veteran had an additional 
hospitalization at Brackenridge Hospital due to CHF.  A July 
2003 VA clinical record include his denial of abdominal pain.  
His abdomen was soft, non-tender and had normal bowel sounds 
(BS's). 

On VA examination in September 2003, the veteran reported 
symptoms of dyspepsia with certain foods.  He described a 
vague, sharp, episodic mid-epigastric pain that doubled him 
over when walking and was relieved by rest and change of 
position.  This pain was unrelated to meals, but had been 
particularly noticed after his surgery for repair of aortic 
abdominal aneurysm.  He had previous treatment for dyspepsia 
with proton pump inhibitor.  He denied current symptoms of 
vomiting, hematemesis, melena, circulatory disturbance after 
meals, diarrhea, constipation, colic, distention, nausea or 
vomiting.  He had lost 10 pounds in the last 9 months.  
Examination showed a well-healed surgical scar from the upper 
sternum to the pubis.  The abdomen was flat with diffuse, 
distractible tenderness.  There was no rebound or guarding.  
Bowel sounds were normal.  There were no signs of anemia.  
Examination resulted in the following diagnosis:

"REMOTE HISTORY OF DUODENAL ULCER, NONE NOTED 
CURRENTLY, BUT PATIENT HAS CHRONIC DYSPEPSIA, AND 
PERIODIC, UNEXPLAINED ABDOMINAL PAINS, WHICH, IN MY 
OPINION, ARE MOST LIKELY RELATED TO THE CICATRIX 
F[RO]M ABDOMINAL SURGICAL SITE (FOR REPAIR OF 
ABDOMINAL AORTIC ANEURYSM 11/01)."

Thereafter, VA clinical records include the veteran's denial 
of abdominal pain in March, August and September 2004.  In 
September 2004, he was noted to have mild anemia.

During his October 2004 hearing before the RO, the veteran 
testified to constant burning ulcer pain that was on the 
opposite side of his surgical scar.  He had occasional 
vomiting and gases.  His symptoms were alleviated by drinking 
milk or changing positions.  He often did not eat solid foods 
due to fear of pain.  He avoided drinking coffee.  He could 
not take Maalox due to the side effect of constipation.  He 
had a previous visitation at Breckenridge Hospital six months 
previous due to his symptoms that were treated with Morphine.

On VA examination in November 2004, the veteran primarily 
reported epigastric discomfort and pain without any radiation 
or associated shortness of breath.  He had occasional nausea.  
He denied dysphagia for solids or liquids, hematemesis, 
melena, reflux, and vomiting.  He was not on any medications 
for his condition.  His general state of health was anemia, 
but he appeared fairly nourished and did not clinically show 
anemia.  His weight was stable.  His GI examination was 
normal; there was no evidence of ulcers in the GI tract and 
the duodenal bulb was not deformed.  He was given a diagnosis 
of history of duodenal ulcer, healed.  A May 2005 addendum 
indicated that the claims file was reviewed.

Duodenal ulcer warrants a 60 percent rating when it is 
severe, causing pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  Mild ulcer, with brief episodes of recurring 
symptoms once or twice yearly, warrants a 10 percent rating.  
38 C.F.R. § 4.114, Code 7305.

The evidence reflects that the veteran's duodenal ulcer 
disease is asymptomatic.  He has a history of duodenal ulcer 
in service with multiple postservice GI series X-ray 
examinations, covering the span of over 40 years, showing no 
evidence of active duodenal ulcer.  The September 2003 VA 
examiner attributed the veteran's current complaints of 
chronic dyspepsia and periodic abdominal pains to non-service 
connected residuals of abdominal aortic aneurysm repair.  The 
November 2004 VA examination found that the duodenal ulcer 
had healed with GI series X-ray examination showing no 
abnormality.  There is no competent (medical) evidence to the 
contrary.  There is also no competent (medical evidence) that 
his mild anemia first manifested in September 2004 has any 
association with the asymptomatic duodenal ulcer.  The 
veteran, lacking the necessary training and expertise, is not 
competent to attribute his current symptomatology to his 
service connected duodenal ulcer, and his assertions of 
hospitalized treatment for his service connected disability 
during the appeal period is not corroborated by the evidence 
of record.  Consequently, a 10 percent rating is not 
warranted under Code 7305.  38 C.F.R. § 4.31.

The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

The appeal seeking to reopen a claim of service connection 
for residuals of left knee injury is denied.

A compensable rating for residuals of fractured nose is 
denied.

A compensable rating for duodenal ulcer is denied.




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


